RYLAND, J.
The evidence in this ease was submitted to the court below, sitting as a jury. There was no exception taken to any evidence. No instructions asked for as to the law governing the case. All the evidence offered consisted of the bond given by plaintiffs in error to the defendant in error, and the hill of discovery filed by plaintiffs in error aid the defendant’s answer thereto. We cannot see any cause the plaintiffs in error have to complain of the action of the court below. That court was fully authorized, from the evidence before it, to find the facts, as it did, in favor of plaintiff below. There is no error appearing to us on the record requiring interposition; no legal principle requiring our opinion ; no particular fact complained of as error. Let the judgment he affirmed.